      Case 7:21-cr-00535 Document 18 Filed on 05/25/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        May 25, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §     CRIMINAL ACTION NO. 7:21-CR-535
                                                §
KENNETH B. PONCE                                §

                           ORDER RESETTING SENTENCING

       IT IS HEREBY ORDERED that this matter (previously set for May 26, 2021) is hereby

reset for sentencing on September 23, 2021, at 9:00 a.m. in the 9th Floor Courtroom, United

States District Court, 1701 W. Business Highway 83, McAllen, Texas.

        SO ORDERED May 25, 2021, at McAllen, Texas.


                                                    ___________________________________
                                                    Randy Crane
                                                    United States District Judge




1/1
